
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8


FORM OF PROMISSORY NOTE


    Santa Monica, California   March 26, 2002

        FOR VALUE RECEIVED, the undersigned, Specialty Laboratories, Inc., a
California corporation (herein called "Borrower"), hereby promises to pay to the
order of                         (herein called "Lender"), the principal sum
of                        , or, if greater or less, the aggregate unpaid
principal amount of the Loan made under this Note by Lender to Borrower pursuant
to the terms of the Credit Agreement (as hereinafter defined), together with
interest on the unpaid principal balance thereof as hereinafter set forth, both
principal and interest payable as herein provided in lawful money of the United
States of America at the offices of Agent under the Credit Agreement, 787 7th
Avenue, 32nd Floor, New York, New York 10019 or at such other place within New
York, New York, as from time to time may be designated by the holder of this
Note.

        This Note (a) is issued and delivered under that certain Credit
Agreement dated as of March 26, 2002 among Borrower, BNP Paribas, as Agent, and
the lenders (including Lender) referred to therein (herein, as from time to time
supplemented, amended or restated, called the "Credit Agreement"), and is a
"Note" as defined therein, (b) is subject to the terms and provisions of the
Credit Agreement, which contains provisions for payments and prepayments
hereunder and acceleration of the maturity hereof upon the happening of certain
stated events, and (c) is secured by and entitled to the benefits of certain
Security Documents (as identified and defined in the Credit Agreement). Payments
on this Note shall be made and applied as provided herein and in the Credit
Agreement. Reference is hereby made to the Credit Agreement for a description of
certain rights, limitations of rights, obligations and duties of the parties
hereto and for the meanings assigned to terms used and not defined herein and to
the Security Documents for a description of the nature and extent of the
security thereby provided and the rights of the parties thereto.

        The principal amount of this Note, together with all interest accrued
hereon, shall be due and payable in full on March 26, 2005.

        So long as no Event of Default has occurred and is continuing, all Base
Rate Loans (exclusive of any past due principal or interest) from time to time
outstanding shall bear interest on each day outstanding at the Base Rate in
effect on such day. If an Event of Default has occurred and is continuing, all
Base Rate Loans (exclusive of any past due principal or interest) from time to
time outstanding shall bear interest on each day outstanding at the applicable
Default Rate in effect on such day. On each Interest Payment Date Borrower shall
pay to the holder hereof all unpaid interest which has accrued on the Base Rate
Loans to but not including such Interest Payment Date. So long as no Event of
Default as occurred and is continuing, each Eurodollar Loan (exclusive of any
past due principal or interest) shall bear interest on each day during the
related Interest Period at the related Adjusted LIBOR Rate in effect on such
day. If an Event of Default has occurred and is continuing, all Eurodollar Loans
(exclusive of any past due principal or interest) from time to time outstanding
shall bear interest on each day outstanding at the applicable Default Rate in
effect on such day. One each Interest Payment Date relating to such Eurodollar
Loan, Borrower shall pay to the holder hereof all unpaid interest which has
accrued on such Eurodollar Loan to but not including such Interest Payment Date.
All past due principal of and past due interest on the Loans shall bear interest
on each day outstanding at the Default Rate in effect on such day, and such
interest shall be due and payable daily as it accrues. Notwithstanding the
foregoing provisions of this paragraph: (a) this Note shall never bear interest
in excess of the Highest Lawful Rate, and (b) if at any time the rate at which
interest is payable on this Note is limited by the Highest Lawful Rate (by the
foregoing subsection (a) or by reference to the Highest Lawful Rate in the
definitions of Base Rate, LIBOR Rate, and Default Rate), this Note shall bear
interest at the Highest Lawful Rate and shall continue to bear interest at the
Highest Lawful Rate until such time as the total amount of interest accrued
hereon equals (but does not exceed) the total amount of interest which would
have accrued hereon and there been no Highest Lawful Rate applicable thereto.

--------------------------------------------------------------------------------


        Notwithstanding the foregoing paragraph and all provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum interest which, under applicable Law, may be contracted for,
charged, or received on this Note, and this Note is expressly made subject to
the provisions of the Credit Agreement which more fully set out the limitations
on how interest accrues hereon.

        If this Note is placed in the hands of an attorney for collection after
default, or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys' fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.

        Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

        This Note and the rights and duties of the parties hereto shall be
governed by the Laws of the State of California (without regard to principles of
conflicts of law), except to the extent the same are governed by applicable
federal Law.

    SPECIALTY LABORATORIES, INC.
 
 
By:
    

--------------------------------------------------------------------------------

      Name:         Title:  

--------------------------------------------------------------------------------



QuickLinks


FORM OF PROMISSORY NOTE
